Citation Nr: 1218244	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-11 125 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative right elbow bone spur. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia RO which, in pertinent part, denied a compensable rating for postoperative right elbow bone spur.  An interim (June 2009) rating decision granted a 10 percent rating for postoperative right elbow bone spur effective January 24, 2007, the date of receipt of the claim for an increased rating.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In January 2012, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for due process considerations.

In the previous [January 2012] remand, the Board noted the medical history of the Veteran's right arm disabilities, specifically that he incurred two separate right arm injuries/disabilities in service: he first sustained a shrapnel fragment wound to (in pertinent part) the right arm in combat; later he had a right elbow bone spur diagnosed and surgically removed.  The Board noted (and now clarifies) that the residuals of all four of the Veteran's shell fragment wounds are service connected and characterized as one separately rated "scars" disability, and the residuals of the right arm shell fragment wound are not currently on appeal before the Board.  The Board noted on remand that the specific disability entity at issue in this appeal is the postoperative right elbow bone spur.  

In the January 2012 remand, the Board noted that the Veteran's contentions and his complaints on examinations have related to both the residuals of the right arm shell fragment wound and the postoperative right elbow bone spur, and that he additionally alleges he has neurological impairment secondary to both disabilities for which he underwent surgery to the right ulnar nerve in May 2008.  The Board clearly noted that the matter on appeal (the rating for postoperative right elbow bone spur) is inextricably intertwined with the unadjudicated matter of entitlement to service connection (and a separate compensable rating) for neurological impairment of the right upper extremity (i.e., as a manifestation of the bone spur removal residuals).  Remanding to obtain a clarifying medical opinion regarding the various disabilities of the right upper extremity, the Board instructed that these three matters must be developed and adjudicated concurrently.  To that end, the January 2012 remand instructed the RO to provide the Veteran all VCAA-mandated notice regarding the matters of a) the rating for scar residuals of a right arm shell fragment wound, and b) service connection (with a separate compensable rating) for neurological disability of the right arm, and afford him the opportunity to respond.  The RO issued the Veteran a VCAA notice letter in January 2012 that addressed only the matter on appeal, the rating for postoperative right elbow bone spur, but did not address the two unadjudicated inextricably intertwined issues (service connection for a right arm neurological disability and the rating for right arm shell fragment wound residuals).  That instruction has therefore not been fulfilled.

The January 2012 remand next instructed that the RO secure for the record copies of the complete clinical records of any VA treatment the Veteran has received for his right arm disabilities since January 2009.  Updated treatment records through March 2012 were obtained and added to the Veteran's claims file via Virtual VA.  That instruction is fulfilled.

The January 2012 remand next instructed that the Veteran be afforded a VA examination to determine the nature and assess the severity of his right upper extremity disabilities.  The examiner was to offer opinions regarding whether the Veteran has a neurological disability of the right upper extremity and the etiology of any such disability (and for any other disability found in addition to the two currently service-connected disabilities); the examiner was to specifically opine whether any neurological disability entity found is related to either (or both) of the two right upper extremity disabilities already service-connected, and to identify all impairment attributable to each diagnosed right upper extremity disability entity.

The Veteran was afforded a February 2012 VA examination that appears to be adequate as all of the requested opinions were given, with full supporting rationale.  The VA examiner found limited range of motion (specifically supination) of the right elbow and residual pain secondary to the right arm shell fragment wound requiring subsequent right ulnar nerve transposition and right flexor pronator mass debridement.  The examiner opined that "the Veteran did have a neurological disability, specifically 'right ulnar nerve subluxation' which was repaired by right ulnar nerve transposition".  Also diagnosed was post-traumatic arthritis "as a result of the initial traumatic injury, [status post] right arm shell fragment wound".  The examiner opined, "The most likely etiology for the right ulnar nerve subluxation was the sequelae of the right arm shell fragment wound."  The examiner noted that the current pathology, symptoms, and impairment of the right arm included residual subjective pain despite the correction of the ulnar nerve, decreased range of motion, and mild weakness with flexion of the extremity; the examiner opined that "the residual pain, weakness and decreased [range of motion] are primarily secondary to the right ulnar nerve subluxation [status post] right nerve transposition."  The examiner opined that "the post-traumatic arthritis is due to the initial traumatic injury, [status post] right arm shell fragment wound".  The examiner noted that decreased elbow extension was found on a previous (2009) VA examination but not on current examination, and opined that "this may have been due to pain at the time post-operatively [status post] the right ulnar nerve transposition".  The examiner opined that the radiographic finding of an additional bone spur "was incidental".

The January 2012 remand next instructed the RO to arrange for any further development necessary and then adjudicate the claims of service connection for neurological disability of the right arm (including as secondary to the postoperative right elbow bone spur and/or to the scar residuals of a right arm shell fragment wound), and the rating for residuals of a right arm shell fragment wound.  A review of the claims file found that the RO did not conduct any development regarding these claims, nor was a rating decision issued adjudicating them.  That instruction therefore has not been fulfilled.

Finally, the January 2012 remand instructed that the RO should then (after adjudicating the two inextricably intertwined matters pertaining to the right upper extremity) readjudicate the matter of the rating for postoperative right elbow bone spur.  A March 2012 supplemental statement of the case (SSOC) re-adjudicated the matter of the rating for postoperative right elbow bone spur.

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board posed very specific sequential instructions to the RO on remand, requiring the adjudication of two inextricably matters and then readjudication of the matter on appeal regarding the rating for postoperative right elbow bone spur, pursuant to the findings on medical examination.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The findings on February 2012 VA examination illustrate how the three disabilities of the right upper extremity are inextricably intertwined, as explained in the January 2012 remand.  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matters of the rating for scar residuals of a right arm shell fragment wound, and service connection (and a separate compensable rating) for neurological disability of the right arm, the RO should provide the Veteran all VCAA-mandated notice, and afford him the opportunity to respond.  

2.  The RO should arrange for any further development necessary, and then adjudicate the claims of service connection claim for neurological disability of the right arm (including as secondary to either the postoperative right elbow bone spur or to the scar residuals of a right arm shell fragment wound), and the rating for residuals of a right arm shell fragment wound.  If either benefit is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter(s) will not be before the Board unless he initiates (and perfects) an appeal in the matter(s).  

3.  The RO should then re-adjudicate the matter of the rating for postoperative right elbow bone spur, in light of the findings and determinations made regarding the two other intertwined matters.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

